Citation Nr: 0108083	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  94-41 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion due to a shell fragment wound to the head in 
service.

2.  Entitlement to service connection for a bilateral eye 
disorder due to a shell fragment wound to the head in 
service.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating action in 
which the RO denied service connection for a disability 
characterized as residuals of a shell fragment wound to 
include a concussion.  The veteran appealed.  At the time of 
the January 1997 Board remand, the Board held that the 
veteran's appeal of the June 1993 rating decision encompassed 
all residuals of a shell fragment wound previously claimed by 
the veteran, to include residuals of a concussion, bilateral 
hearing loss and vision problems.  See EF v. Derwinski, 
1Vet.App. 324 (1991).  The case was remanded for evidentiary 
development to include consideration under 38 U.S.C.A. § 1154 
(b).  In a September 1998 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating, effective December 23, 1992.  The 
veteran did not appeal for a higher initial rating for his 
bilateral hearing loss.

The Board notes that in some of the recent communications 
from the RO to the veteran, the RO has indicated that the 
issue on appeal is whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral eye disorder due to concussion or shell fragment 
wounds.  As set forth on the title page of this decision, 
there are two issues on appeal: entitlement to service 
connection for a bilateral eye disorder and entitlement to 
service connection for residuals of a concussion.  Finality 
has not attached to either of these issues and they are 
before the Board on a de novo basis.


FINDINGS OF FACT

1.  The veteran is not shown to have any demonstrated 
residuals of a concussion.


2.  The veteran has been diagnosed with macular degeneration 
of both eyes.

3.  A VA medical opinion has indicated that the veteran's 
bilateral eye disorder is the result of aging and is 
unrelated to residuals of a concussion or shell fragment 
wound.


CONCLUSIONS OF LAW

1.  Residuals of a concussion were not incurred in or 
aggravated by service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 1110, 1154 (b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).

2.  A bilateral eye disorder was not incurred in or 
aggravated by service.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1154 (b) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided with an opportunity to 
submit such evidence.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  The veteran was afforded a VA 
examination and a supplemental medical opinion has been 
obtained to include consideration of whether any current 
bilateral eye disorder may be related to the veteran's 
military service.  The veteran has not identified any 
additional, relevant evidence that has 


not been requested or obtained.  Thus, the Board finds that 
the claim is ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 51502, 5103, 5103A and 5107).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 310 (1993); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after service discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

In the present case, the veteran's military decorations 
include a Purple Heart and the service discharge document 
reveals that he participated in four battles and campaigns 
including Ardennes (commonly referred to as the Battle of the 
Bulge).  The service department has certified that any 
existing service medical records were destroyed in a fire at 
the National Personnel Records Center in July 1973.

On VA general medical examination in February 1993, 
evaluation of the head, face and neck, neurological 
evaluation, and psychiatric evaluation were negative.  On VA 
ophthalmological examination in February 1993, mild nuclear 
cataract changes were noted in both eyes, as were atrophic 
macular degenerative changes.

At the time of the January 1997 Board remand, the RO had not 
fully considered 38 U.S.C.A. § 1154 (b) in adjudicating the 
veteran's claims.  See Jensen v. Brown, 19 F.3d. 1413 (1994); 
Caluza v. Brown, 7 Vet.App. 498 (1995); and Collette v. 
Brown, 82 F.3d 389 (1996).  The case was remanded to obtain 
additional medical records and to comply with the holding of 
the U.S. Federal Circuit Court in Collette, supra.


Pursuant to the January 1997 Board remand, treatment records 
were received from John G. Orth, M.D., for the period from 
January 1985 to January 1997.  The veteran was treated for 
left wrist pain, epigastric distress, right ankle swelling, 
low back pain, upper respiratory complaints, urticaria, 
status post right hip replacement, prostatic benign 
hypertrophy, and removal of a bilateral eye cataract.  There 
is no evidence of treatment for residuals of a concussion or 
for a bilateral eye disorder as a residual of a shell 
fragment wound to the head.

The veteran was seen for a VA neurological examination in May 
1997.  The veteran reported that he was in a foxhole in 1944 
in service when a shell landed very close; he indicated that 
he may have been momentarily unconscious and received some 
shrapnel to the right forehead and was bleeding from his 
nose.  He was able to return to duty and remained on active 
duty until his discharge in 1945.  The veteran denied any 
headaches or dizziness.  On examination, the veteran did not 
exhibit any memory loss or aphasia.  His speech was clear and 
there were no bruits.  Sense of smell was intact.  Visual 
fields were full and the extraocular movements were full.  
There was no ptosis or nystagmus; the pupils were 3 mm and 
reactive.  Discs were flat and of normal color.  The 
veteran's facial sensation was intact and there was no 
evidence of facial weakness.  The diagnostic impression was 
history of cerebral concussion.  The VA examiner indicated 
that there was no evidence the veteran's concussion had 
caused any permanent damage inasmuch as the veteran's 
demonstrated hearing loss and eye pathology would not have 
resulted from a cerebral concussion.

The veteran was seen for a VA visual examination in June 
1997.  At that time, the veteran was noted to have undergone 
a cataract extraction on both eyes in September 1994 with an 
additional diagnosis of geographic atrophy, worse in the 
right eye than the left.  The veteran complained of further 
decreased vision in his left eye after his cataract surgery.  
On examination, the veteran's visual acuity was reported to 
be best corrected at 20/25+ in the right eye at a distance 
and 20/400 in the left eye at a distance.  The veteran's 
pupils were equal, round and reactive to 


light at 5 mm with no afferent pupillary defect.  Extraocular 
muscles were smooth and full with no restrictions of gaze.  
Confrontation in visual field testing was full to finger-
counting in all quadrants.  Amsler's grid testing revealed a 
central relative scotoma of the left eye and a normal right 
eye.  On slitlamp examination, there was mild crusting and 
thickening of both eyelids and posterior chamber implants in 
both eyes with a mild posterior capsular haze.  Dilated 
fundus examination revealed pink and healthy optic nerves 
with cup-to-disc ratios of 0.3, OU.  There was extensive 
peripapillary atrophy in both eyes and two large areas of 
geographic retinal atrophy.  The VA examiner concluded that 
the veteran had atrophic or geographic macular degeneration 
of both eyes.  In an April 1998 addendum, the VA examiner 
specifically indicated that the veteran was experiencing age-
related macular degeneration with an extensive area of 
geographic retinal atrophy.  The examiner concluded that the 
veteran's bilateral eye disorder was more a factor of age 
than the effects of a concussive or shell injury.

The veteran was seen in the eye clinic at Johns Hopkins 
Hospital in August 1999 for evaluation of low vision in his 
right eye.  The veteran was reported to attribute his vision 
problems to a laser procedure which was performed ten months 
earlier.  Following examination, the veteran was diagnosed 
with geographic atrophy of both eyes.  The physician 
concluded that there was no explanation for the reduced 
vision in the right eye.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a concussion and a 
bilateral eye disorder as residuals of a shell fragment wound 
to the head in service.  As such, the benefit-of-the-doubt 
doctrine is not for application, and the veteran's claim for 
benefits must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board observes that, while the veteran has maintained 
that there is an etiological relationship between his 
diagnosed bilateral eye disorder and claimed 


residuals of a concussion and injuries sustained in service 
as a result of a shell fragment wound to the head, he has 
provided no competent medical evidence to substantiate his 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992).  Insofar as the veteran is competent to describe 
symptoms that he might have observed and report continuity of 
symptomatology, he is not competent, as a lay person, to 
render medical diagnoses or to establish an etiological 
relationship between his current disabilities and his period 
of service.  There is no evidence to demonstrate that the 
veteran has any residuals of a concussion.  With respect to 
his claimed eye disorder, VA medical opinion has specifically 
concluded that the veteran's bilateral macular degeneration 
is the result of aging and is not due to any residual of a 
concussion or shell fragment wound to the head.  Against this 
background, the appeal on both issues must be denied.


ORDER

1.  Service connection for residuals of a concussion due to a 
shell fragment wound to the head in service is denied.

2.  Service connection for a bilateral eye disorder due to a 
concussion or a shell fragment wound to the head in service 
is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

